In this case there were two nominations to be made for the offices of judges of the Fourteenth Judicial District Court. Each of the three candidates in the Primary Election ran for both offices because there was no division or separation of the offices. Judges Hood and Pickrel, the encumbents, as candidates in the Democratic Primary Election of September 8, 1942, both received substantial majorities. Mr. Edwards, a third candidate, failed to receive a majority. Therefore, under the express provisions of the Primary Election Law as there were only two nominations to be made and only two candidates received majorities, which under the express provisions of the Primary Law entitled them to be declared the nominees, it is clear that the candidate who failed to receive a majority is without any right of action under the provisions of the statute, Act 46 of 1940, to compel the committee to call a second Primary Election, in order that he might enter as a candidate therein against Judge Pickrel, who received a majority of the votes.
A different legal question is presented where more candidates for the Democratic nominations for plural offices receive majorities than there are offices to be filled. The undisputed facts here show that that is not the situation in this suit. *Page 637 
I, therefore, concur in the decree affirming the judgment of the district court sustaining the exception of no right of action and dismissing the plaintiff's suit.